Citation Nr: 0111063	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States (VFW)


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from October 1946 to September 
1948.


I.  Development Required under the Veterans Claims Assistance 
Act

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA), contains extensive provisions modifying 
the adjudication of all pending claims.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	
(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board of Veterans' Appeals (Board) finds that the new 
legislation requires further development action beyond that 
warranted under the governing law in effect when the RO last 
reviewed the case.  The Board notes initially that the 
veteran has made one or more claims for Social Security 
Administration (SSA) benefits.  Prior to the VCAA, obtaining 
such records in the circumstances of this case was 
discretionary and the claims file does not reflect that a 
request was made to obtain the records associated with the 
claim or claims.  It appears that under the VCAA a request 
must be made for any relevant records from the SSA.  On this 
basis alone, the Board would be compelled to return the case 
to the RO.  In this context, the Board notes that the veteran 
has alleged the presence of symptoms of PTSD since one or 
more "stressor" events in service.  Thus, clinical records 
tending to support or not support that history would be 
relevant.  The 1976 SSA decision of record reviews the 
evidence then before the SSA and mentions specifically that 
the veteran's psychiatric status was assessed in conjunction 
with evaluation on another disorder.  There is no mention in 
the description of this assessment of complaints, statements 
of history or clinical findings of features obviously 
identifiable as what would now be diagnosed as PTSD.  There 
specifically were no statements of history or current 
complaints of persistent symptoms, including nightmares, 
dating back to or relating to events in service.  Post-
service medical records prior to 1999 appear to lack any 
statements of medical history, complaints or clinical 
findings indicative of the presence of PTSD.

The VCAA also appears to require further efforts in this 
matter with regard to development of Federal government 
records as to the alleged stressor event in service.  This 
will be further addressed below.

The Board further notes that the claims file does not contain 
a medical diagnosis of PTSD.  Service medical records reveal 
no complaints or treatment of mental disease or disorders 
during the veteran's active service.  On his original claim, 
the veteran made reference to treatment for "PTSD" in 
service, however, he provided no date or location of such 
alleged treatment.  The Board notes that there is no 
indication that the service medical records are incomplete.  
If the veteran believes he was treated for such a disorder in 
service, he needs to provide specific information concerning 
the date and location of such treatment.

The available records do reveal that an individual from the 
VFW referred the veteran to the Department of Veterans 
Affairs (VA) Medical Center, Salt Lake City, Utah, for a 
psychological assessment which was made in November 1999.  
Progress notes documenting the assessment indicate that it 
was "designed to assist in the treatment process."  The 
evaluator reported and interpreted the scores on several 
scales and inventories, but made no diagnoses.  For example, 
regarding PTSD, the evaluator indicated that the veteran's 
score on the Minnesota Multiphasic Personality Inventory-II 
reflected endorsement of a significant number of PTSD 
symptoms and the veteran's score on the Mississippi Scale for 
Combat Related PTSD reflected endorsement of a subclinical 
number of PTSD symptoms.  The evaluator summarized, however, 
that further diagnostic determination was impossible without 
first obtaining additional information from the veteran from 
a clinical interview and reviewing collateral information.  
Another November 1999 clinical record contains and assessment 
of R/O (rule out) PTSD.  The Board agrees with the RO that 
this evaluation did not diagnose PTSD.  It appears to the 
Board, however, that the evaluator left open the possibility 
that a diagnosis of PTSD could be found.  To this extent, the 
evaluation appears incomplete rather than a determination 
that PTSD is not present.  As discussed below, however, the 
presence of PTSD related to service requires verification of 
at least one alleged stressor event.  Thus, assuming an 
alleged stressor is verified, under the VCAA further medical 
development is indicated.


II.  Changes in the Law Regarding PTSD

The Cohen Case and 38 C.F.R. § 3.304(f)

The Board first notes that the law of PTSD has undergone 
changes that must be considered with respect to the instant 
claim for service connection for PTSD.  

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000).

In Cohen v. Brown, supra, the Court pointed out that the VA 
has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  
See 61 Fed. Reg. 52695- 52702 (1996).  The Court took 
judicial notice of the effect of what it interpreted to be a 
significant shift in diagnostic criteria.  The major effect 
is this: the criteria have changed from an objective ("would 
evoke in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

The Board notes that although the rating decision of December 
1999 and the January 2000 statement of the case correctly set 
forth the new standard requiring a diagnosis in conformity 
with the criteria as stated in the DSM-IV, it concurrently 
and erroneously sets forth the older requirement of a 
"clear" diagnosis.  This error is harmless so long as there 
is no diagnosis of record of PTSD conforming to DSM-IV. 

The Board further notes that the lack of a diagnosis of PTSD 
in accordance with DSM-IV would support denial of the claim 
by itself.  If the RO must further advance to address whether 
there is a verified stressor, the RO should specify whether 
if finds the claimed stressors to be unverified, or whether 
verified stressors were simply found to be inadequate.  In 
addition, as to the latter possibility, if the RO found that 
verified stressors were not adequate, the RO's adjudication 
of this matter should reflect application of the subjective 
standard as opposed to the object ("would evoke in almost 
anyone") standard.

Stressor Verification

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the existence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court noted that the 
evidence necessary to establish the existence of the 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304.  Whether or not a veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

Assuming that there is evidence of record that any combat 
event alleged as a "stressor" is now deemed to be verified, 
the adjudicators must then address whether the claimant's 
evidence is "satisfactory," that is credible.  

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."   The United 
States Court of Appeals for the Federal Circuit has further 
held that the Board, and by extension VA adjudicators, have 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Under Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory 
evidence" is defined as "credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service."
(2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once these the first two steps are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof 
of service connection," even if no official record of such 
incurrence exists, unless the government can met the burden 
of showing "clear and convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.

In a case where PTSD is claimed as a result of combat 
stressors, there must be a specific finding as to whether the 
veteran was engaged in combat and, if so, whether the claimed 
stressor(s) is/are related to combat.  Zarycki, 6 Vet. App. 
at 98.  If the claimant was not engaged in combat, or if he 
was but the claimed stressor(s) are not related to combat, 
his lay testimony of in service stressors is insufficient, 
standing alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).

Under Zarycki, the adjudicators at the RO and, if their 
determination is unfavorable, the Board, must make an 
explicit determination as to whether the appellant "engaged 
in combat with the enemy."  This in turn requires as a 
preliminary matter examination of whether the record already 
contains "conclusive evidence" that he "engaged in combat 
with the enemy."  By rule making, the VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised versions of Manual M21-1 provision (Part VI,  11.37 
(effective February 13, 1997) and Part VI,  11.38 (effective 
October 28, 1998)) did not alter the list of awards or 
decorations.  These include certain awards specifically 
denoting combat participation (the Combat Infantryman Badge 
and the Combat Action Ribbon), a decoration awarded for 
combat incurred wounds (the Purple Heart Medal), and certain 
decorations that are awarded only for valor in combat with 
the enemy.

The record in this case at this time fails to show the 
appellant received any award or decoration that would provide 
"conclusive evidence" that he "engaged in combat with the 
enemy."  The current record does not demonstrate any other 
service department indicator in the record that would 
constitute prima facie confirmation that the veteran 
personally "engaged in combat with the enemy."  To the 
contrary, the veteran's Enlistment Record and Report of 
Separation participated in no battles or campaigns.

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence," i.e., that the claimant was 
a prisoner of war under the requirements of 38 C.F.R. 
§ 3.1(y), or the existence of other circumstances identified 
in VA Adjudication Procedures Manual M21-1, such as a plane 
crash, ship sinking, explosion, rape or assault, duty on a 
burn ward or in a graves registration unit.  To the extent 
that the term "other supportive evidence" in this context 
could be service department records, the Board finds that 
there currently are no service department medical or 
administrative records to establish that the claimant was a 
prisoner of war under the requirements of 38 C.F.R. § 3.1(y), 
or other specific circumstances identified in VA Adjudication 
Procedures Manual M21-1.  Thus, the Board finds that the 
current record does not contain "conclusive evidence" that 
the veteran "engaged in combat with the enemy" and that the 
veteran is not entitled to have his lay statements accepted 
without need of further corroboration.  To the extent that 
"other supportive evidence" could be other than service 
department records to establish any of the events listed 
under "conclusive evidence," this matter is addressed 
further below.

The claimant has alleged specifically in his October 1999 
letter one event that occurred in service as his "stressor 
or stressors."  Beyond this event, the clinical records 
dated October 1999 contain a history indicating the veteran 
served in Korea prior to the Korean War.  It was noted that 
he was not in "combat" but further recorded that he 
reported "received friendly or hostile incoming fire from 
sapper fire."  No date, location or detail was provided 
concerning the alleged exposure to "friendly" or "hostile" 
fire.  The Board notes that, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  This means that other "credible 
supporting evidence from any source" must be provided that 
the event alleged as the stressor in service occurred.  Cohen 
v. Brown, 10 Vet. App. 128, 147 (1997). 

Applying the above to the instant case, the Board first notes 
that in its adjudication of this matter, the RO has not made 
a specific finding that the veteran engaged in combat with 
the enemy.  While the circumstances of this case initially 
appeared to make the outcome of such a determination obvious, 
there apparently is at least one recorded allegation that the 
claimant may have come under "hostile fire."  Accordingly, 
it appears that the RO must make such a determination.  
Pursuant to the above-noted authorities, there must be 
credible supporting evidence of such engagement, and 
preliminarily, the Board does not find that such evidence 
currently exists.  Moreover, in light of the fact that the 
veteran has provided some description of at least one alleged 
stressor, the Board finds that the VCAA requires that the RO 
take further action in an effort to obtain additional 
information regarding the veteran's service, or at least to 
ascertain whether any substantiating evidence exists.  In 
this regard, the stressor currently alleged by the veteran 
but not yet verified, is that in the Fall of 1947, when the 
veteran was relieving another soldier from guard duty at a 
warehouse in Taegu, Republic of Korea (Korea), the veteran 
discovered that the soldier's throat had been slit and that 
he was dead.  

The Board acknowledges that the veteran has stated that he 
has provided all the information he can recall and that the 
event is now more than fifty years in the past.  The Board 
must emphasize that the probability that the event can be 
verified is directly related to the amount of specific detail 
provided.  Therefore, in conjunction with the remand, the 
Board believes that the veteran should also be afforded the 
opportunity to provide additional details regarding his 
service and alleged stressor(s) so that an inquiry could 
thereafter be made to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), in accordance with VA 
Adjudication Procedures Manual M21-1, Part III, Paragraph 
5.14(b).  The veteran is advised that failure to respond or 
an incomplete response might make it difficult or impossible 
to obtain the necessary evidence.

If a stressor is found to have been verified pursuant to the 
above-noted measures, a VA medical examination should be 
scheduled to determine whether this stressor supports a 
diagnosis of PTSD, and whether such stressor is related to 
the veteran's current symptomatology.  Dizoglio v. Brown, 9 
Vet. App. 163, 167 (1996).

Under the above analysis, it should be noted that even if 
there is evidence verifying an in-service event claimed as a 
combat stressor, Collette requires that the fact finder also 
determine whether the veteran has presented (1) 
"satisfactory evidence" ("credible evidence that would a 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred in or aggravated by the 
veteran's combat service") that is (2) "consistent with the 
circumstances, conditions, or hardships of such service."  
The determination as to whether the claimant has presented 
"credible evidence that would allow a reasonable fact finder 
to conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service" must be 
made as to the veteran's evidence standing alone, not 
weighing the veteran's evidence with contrary evidence. 

III.  Crediblity

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, No. 
00-7032 (Fed. Cir. Oct. 13, 2000), slip op at 20.   The 
Federal Circuit further had found that the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden Court 
emphasized the "considerable body of law imposing a duty on 
the Board to analyze the crediblity and probative value of 
evidence sua sponte when making its factual findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  

As the Court acknowledged in Caluza, VA adjudicators include 
adjudicators at the RO as well as the Board and thus the 
guidelines noted above as to credibility determinations 
pertain to the RO as well as the Board.   

The Board has attached to the record additional evidence 
consisting of true and accurate copies of a chapter titled 
"Legal Issues in PTSD," from Bessel A. van der Kolk, 
Alexander C. McFarlane and Lars Weisaeth, eds., Traumatic 
Stress: The Effects of Overwhelming Experience on Mind, Body, 
and Society (New York: Guildford Press, 1996), as well as 
medical articles entitled "Failure to Detect Fabricated 
Posttraumatic Stress Disorder With the Use of the MMPI in a 
Clinical Population"; "Factitious Posttraumatic Stress 
Disorder"; "Psychophysiologic Testing for Post-Traumatic 
Stress Disorder: Forensic Psychiatric Application"; and 
"Compensation Seeking Status and Psychometric Assessment of 
Combat Veterans Seeking Treatment for PTSD".   Among other 
topics, this evidence goes to the subjective nature of the 
great majority of the diagnostic criteria for PTSD, the 
importance of credibility in both establishing the presence 
of PTSD and linking a PTSD, if found, to one or more specific 
causes, and the capabilities and limitations of psychometric 
testing.

In light of all of the above considerations, and to ensure 
that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decision on the 
merits of the claim and copies of any 
medical records reviewed in reaching 
that determination.  If the SSA has made 
no decision or has no records, this 
should be documented in the record.    
If SSA has made no decision, but has 
medical records, these should be 
provided.  The attention of the SSA 
should be invited to 38 U.S.C.A. § 5106 
(West 1991 & Supp. 2000).

3.  The RO should provide the veteran 
with copies of the medical texts 
regarding PTSD attached to the claims 
folder by the Board.  

4.  The RO should ask the veteran to 
identify any sources of recent pertinent 
medical treatment for any post-traumatic 
stress disorder.  He should indicate 
whether the treatment was provided on an 
inpatient or outpatient basis and the 
approximate dates of all such treatment.    

The veteran is advised that his 
cooperation in this matter is essential 
and that without specific information it 
may not be possible to conduct a 
meaningful search for additional medical 
records.  The RO should then take 
appropriate action to obtain any 
additional medical records based upon 
the information provided by the veteran, 
either in response to this request or 
earlier.

5.  The veteran should be asked:

(a) To review the above-noted account of 
the alleged traumatic event during his 
service in Korea at page 12 and add any 
additional information possible, 
including any identifying information 
concerning the individual who was 
reportedly killed, such as his unit of 
assignment, name or rank.  

(b) The veteran should be asked to 
provide to the best of his ability any 
details as to any other claimed stressful 
event in service, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  He should be specifically 
requested to elaborate, if possible, on 
the reported incident or incidents of 
coming under "friendly" or "hostile" 
fire.  The veteran should indicate which 
of the alleged stressful events he is 
referring to when he writes relative to 
any specific incident.

6.  After the veteran has been provided 
the opportunity to provide any additional 
information as to the alleged traumatic 
event during his service in Korea, or 
adds other alleged events, the RO should 
make an effort to confirm any of the 
stressors supplied by the veteran through 
all appropriate channels, such as 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information would be difficult or 
impossible.

7.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied (current regulations require a 
diagnosis of PTSD in conformance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should be informed of the 
stressor(s) that have been verified.  The 
examiner should be requested to provide 
an opinion as to whether the veteran has 
PTSD related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been supported in the record.

The examiner should also be requested to 
state whether the diagnostic criteria for 
PTSD contain objective or subjective 
elements.  If there are objective 
elements that can be independently 
verified without reliance upon the 
credibility of the statements of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, the 
examiner should state whether these 
elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by the 
individual claiming to have PTSD.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).
		
8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

9.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.

10.  Thereafter, if the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.     

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



